t c memo united_states tax_court terry gene akey petitioner v commissioner of internal revenue respondent docket nos filed date on date this court filed tcmemo_2014_211 in these consolidated cases on date respondent notified the court that petitioner had filed a petition with the u s bankruptcy court for the central district of california on date before the filing of our opinion but after the filing of the petitions in these cases pursuant to u s c sec_362 on date we vacated our opinion and stayed the proceedings in this court on date respondent informed the court that the u s bankruptcy court had granted a discharge to petitioner on date thereby terminating the automatic_stay see id c accordingly on date we lifted the stay in these cases and issued to petitioner an order to show cause as to why our opinion should not be released and our decisions entered petitioner has not responded to that order the order to show cause has been made absolute this opinion therefore replaces tcmemo_2014_211 unchanged r disallowed p's costs of goods sold and deductions for expenses relating to his sports memorabilia activity and to his computer activity r disallowed those costs and deductions relating to the memorabilia activity on the grounds that p had failed to show that the activity was an activity engaged in for profit or if it was that p had substantiated those expenditures r disallowed the costs and deductions relating to the computer activity for lack of substantiation held r's denial of deductions is sustained for p's lack of substantiation and with respect to the memorabilia activity because p failed to show that it was for profit within the meaning of sec_183 held further additions to tax sustained terry gene akey pro_se alexander d devitis jeffrey d heiderscheit luanne s di mauro richard t cummings priscilla a parrett and katherine holmes ankeny for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows additions to tax_deficiency dollar_figure big_number big_number sec_6651 dollar_figure big_number big_number sec_6651 --- dollar_figure big_number year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have entered into a stipulation of settled issues agreeing to the resolution of certain adjustments made by respondent and of other issues raised by petitioner we need not further concern ourselves with those adjustments and issues other adjustments are purely computational and also do not require further discussion during the tax calendar years in issue petitioner engaged in an activity involving sports memorabilia we must determine whether that activity was engaged in for profit we must also determine petitioner's entitlement to claim certain costs of goods sold and to deduct certain claimed business_expenses respondent also made an adjustment to petitioner' sec_2001 income of dollar_figure for unreported capital_gains petitioner did not assign error to that adjustment in his petition which ordinarily would mean that the adjustment is deemed conceded see rule b 123_tc_213 at trial petitioner made a vague assertion that capital_gains for tax_year were still at issue in these cases on brief petitioner does not address that issue if an argument is not pursued on brief we may conclude that it has been abandoned e g 121_tc_308 we will therefore sustain respondent' sec_2001 capital_gains adjustment also in identifying the questions presented in his opening brief petitioner discusses whether he received disability payments and whether he is an independent_contractor if he means that the wages he received from emulex corp emulex are disability payments and that he received them as an independent_contractor he is not timely in raising these issues see rule moreover he reported those payments as wages on hi sec_2001 return and for and he conceded that those payments were wages we see no issue to address finally we must determine whether petitioner is subject_to the additions to tax on the basis of failure to timely file and on failure to pay the tax due findings of fact1 introduction some facts are stipulated and are so found at the time he filed the petition petitioner resided in athol massachusetts returns petitioner requested an extension of time until date to file hi sec_2001 federal_income_tax return petitioner filed that return form_1040 u s individual_income_tax_return for on date rule governs briefs rule e specifies the form and content of briefs requiring among other things that a brief contain proposed findings_of_fact rule e provides in pertinent part that proposed findings_of_fact shall consist of concise statements of essential fact accompanied by references to the pages of the transcript or the exhibits or other sources relied upon to support the statement at the close of the trial in these cases the court instructed the parties with respect to briefs and specifically we directed petitioner to rule e and its requirement that proposed findings_of_fact be supported by references to the transcript exhibits or other sources petitioner has in his briefs proposed findings_of_fact but has not accompanied those proposed findings by references to anything in the record we have received into evidence eight binders of exhibits consisting of over big_number pages provided by petitioner because petitioner has made it virtually impossible for the court to verify any of his proposed findings that were objected to by respondent and because he has violated rule e the court in making its findings has disregarded all of petitioner's proposed findings to which respondent has objected see van eck v commissioner tcmemo_1995_570 wl at for and because he had not received returns from petitioner respondent prepared substitutes for returns for him in accordance with his authority to do so provided by sec_6020 following respondent's sending petitioner notices of deficiency for those two years based on the substitutes for returns he received from petitioner form sec_1040 for those years respondent did not process those returns other years petitioner has a history of failing to file returns and and of filing untimely returns and petitioner's employment during the years in issue petitioner worked full time as a quality assurance engineer for emulex he received from emulex wages of dollar_figure dollar_figure and dollar_figure for and respectively petitioner had zero withheld from those wages for income_tax and he made no estimated_tax payments towards hi sec_2002 and income_tax liabilities apparently until date petitioner was employed by giganet inc which on that date was acquired by emulex for simplicity we will assume petitioner's employment by emulex for all of petitioner's schedule c activities petitioner attached a schedule c profit or loss from business to the form_1040 schedule c on that schedule c he described his principal business or profession as n etwork consulting testing sales software sports memor a bilia petitioner attached two schedules c to the form_1040 on the first schedule c1 he described his principal business or profession as memor a bilia software sales consulting on the second schedule c2 he described his principal business or profession as software consulting petitioner attached two schedules c to the form_1040 on the first schedule c1 he described his principal business or profession as sales memorabilia on the second schedule c2 he described his principal business or profession as software consulting sales sports cards memorabilia petitioner reported income cost_of_goods_sold expenses and net profits on those schedules c as follows schedule schedule c schedule c1 schedule c2 schedule c1 schedule c2 income dollar_figure -0- big_number -0- big_number cost_of_goods_sold dollar_figure -0- big_number -0- big_number expenses net profit dollar_figure big_number big_number big_number big_number -dollar_figure -big_number -big_number -big_number -big_number the expenses that petitioner reported on the schedules c were in the following categories car and truck commissions depreciation legal and professional services rent or lease of business property supplies travel meals and entertainment utilities and advertising he reported no expense for insuring the inventory of his sports memorabilia business petitioner paid no wages to anyone during the years in issue petitioner reported schedule c profits of dollar_figure dollar_figure and dollar_figure for and respectively petitioner reported schedule c losses for through in his software sales and computer and network consulting business started in petitioner offered to customers technical services expertise in computer networking and software that he had developed petitioner has been engaged in the purchase and collection of sports-related collectibles since business practices during the years in issue petitioner did not have a bank account an inventory system an accounting system or any books_and_records for his sports memorabilia activity respondent's adjustments and petitioner's claims for respondent disallowed dollar_figure of the dollar_figure cost_of_goods_sold petitioner reported on the schedule c respondent also disallowed dollar_figure of the dollar_figure of schedule c expense deductions petitioner claimed on the schedule c for respondent would not reduce the deficiency he had determined on the basis of his substitute for return by the dollar_figure of cost_of_goods_sold and the dollar_figure of expenses reported on the schedules c1 and c2 nor for would he reduce the deficiency he had determined on the basis of his substitute for return by the dollar_figure of cost_of_goods_sold and the dollar_figure reported on the schedules c1 and c2 preparation of the cases for trial petitioner did not cooperate in the preparation of these cases for trial petitioner did not respond to respondent's attempt pursuant to rule a to stipulate facts respondent then moved pursuant to rule f to compel stipulation petitioner failed to respond timely to our order to show cause why the matters covered in the motion should not be deemed stipulated and we made the order absolute petitioner also failed to respond to respondent's informal request for production of documents and on respondent's motion we ordered petitioner to produce the requested documents opinion i introduction a issues respondent argues and we agree that during the years in issue petitioner carried on two activities the financial results of which he reported on the schedules c described above respondent accepts that petitioner's software sales and computer and network consulting activity computer activity was an activity engaged in for profit he agrees that petitioner's losses attributable to that activity are deductible to the extent that petitioner can identify the cost_of_goods_sold and expenses allocable to the activity and can substantiate that the claimed costs and expenses were actually incurred and with respect to the expenses were ordinary and necessary business_expenses respondent believes that petitioner's second schedule c activity his sports memorabilia activity was not an activity he engaged in for profit so that pursuant to sec_183 described infra he may not deduct his losses from that activity in excess of his profits from the activity moreover as with the computer activity respondent believes that petitioner has failed both to identify the cost_of_goods_sold and expenses allocable to the activity and to substantiate either petitioner defends against the additions to tax on the grounds that he had reasonable_cause for his tardiness b burden_of_proof in general the taxpayer bears the burden_of_proof see rule a sec_7491 may shift the burden_of_proof to the commissioner as to factual matters however sec_7491 applies only if among other things the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews see sec_7491 and b a taxpayer seeking to shift the burden_of_proof pursuant to sec_7491 has the burden of showing that he has satisfied the sec_7491 preconditions e g allnutt v commissioner tcmemo_2004_239 wl at petitioner has failed to establish his compliance with the record maintenance and cooperation requirements that are prerequisites to shifting the burden_of_proof to the commissioner accordingly petitioner bears the burden_of_proof ii deficiencies in tax a sec_183 for-profit requirement introduction sec_183 provides in the case of an activity engaged in by an individual if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section in general sec_183 allows deductions with respect to an activity_not_engaged_in_for_profit but only to the extent of the gross_income from the activity sec_183 provides for purposes of this section the term 'activity not engaged in for profit' means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to be considered when ascertaining a taxpayer's profit intent those factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned by the taxpayer the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is conclusive however and we may accord certain factors greater weight than others see 72_tc_411 aff'd without published opinion 647_f2d_170 9th cir 72_tc_28 petitioner testified that he had an honest objective of making a profit from his sports memorabilia activity he also testified that he added other products and learned to grade card conditions in order to make the activity more profitable in determining whether petitioner had the requisite profit objective to avoid the limitations of sec_183 we give limited weight to his testimony and greater weight to the objective factors listed above see 94_tc_41 78_tc_642 aff'd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs taking into account the factors set forth in sec_1_183-2 income_tax regs and on the basis of the record as a whole we conclude that the sports memorabilia activity was not an activity entered into for profit and we so find application of the profit factors numerous factors lead us to conclude that petitioner had no objective to make a profit a manner of carrying on activity petitioner did not carry on this activity in a businesslike manner because he failed to maintain complete and accurate books_and_records and did not change his operating methods to increase profitability see 72_tc_659 sec_1_183-2 income_tax regs nor did he maintain a separate bank account for his sports memorabilia activity notwithstanding the lack of evidence in the record petitioner maintains that he kept all receipts of his expenses and maintained separate bank accounts for his business however even if we were to find his testimony credible we have previously recognized the purpose of maintaining books_and_records is to facilitate a means of periodically determining profitability and analyzing expenses such that proper cost saving measures might be implemented in a timely and efficient manner burger v commissioner tcmemo_1985_523 tax ct memo lexi sec_107 at aff'd 809_f2d_355 7th cir petitioner undertook no such financial analysis he did not prepare budgets income statements balance sheets forecasts or any other financial statement which would lead us to believe that he used his purported records to improve his bottom line moreover although petitioner testified that he had a business plan for his memorabilia activity he failed to provide evidence of it petitioner contends that the expansion of his collectible memorabilia activity into other sports-related products and learning to grade card conditions demonstrates that he sought to improve the profitability of this activity during the years in issue we disagree we find no significant undertaking by petitioner to improve his overall profitability on the contrary according to the figures he reported on his return cost_of_goods_sold exceeds gross_receipts for all the years in issue which means that he continued to add to his inventory while consistently selling his items for a fraction of their cost without due regard for the losses he repeatedly occurred b expertise moreover petitioner has not carried out this activity with any expertise or in accordance with accepted business practices see sec_1_183-2 income_tax regs at trial petitioner testified that he was an expert because he consulted industry price guides however he conceded during cross-examination that collectors of sports cards and memorabilia even those without a profit_motive also purchase_price guides and while petitioner claims on brief that he sought expertise advice from industry leaders on how to make the business line of sports related profitable several times a year there is no evidence to support that claim thus aside from petitioner's self-serving testimony he has provided no evidence to show that he is an expert or that he has consulted experts in the field of sports memorabilia c time and effort additionally petitioner has not shown that he devoted much of his personal time and effort to carrying on this activity nor did he withdraw from his full-time occupation to devote his time and effort to the sports memorabilia activity see id subpara petitioner testified that he spent over hours a day every day conducting his sports memorabilia activity and in his opening brief he claims that he did contribute up to hours a day days a week on the sports related line of the business we find petitioner's assertions to be incredible particularly in the light of the fact that petitioner was employed full time by emulex during the years in issue d expected appreciation moreover petitioner could not realistically expect that the assets used in the activity would appreciate see sec_1_183-2 income_tax regs he testified that it's pretty much common knowledge that sports cards rookie cards of superstars and hall of famers increase in value and he gave an example of a honus wagner card stating that in the card sold for dollar_figure million in that same card sold for dollar_figure million although he admits that he does not own a honus wagner card there is only one known to be in existence he uses it as an example of how sports memorabilia and sports cards do appreciate in value petitioner's expectation of future appreciation in his sports memorabilia collection is vague and highly speculative he has not shown that he maintained an itemized list of the individual items in his inventory in the absence of such a list he had no apparent means of tracking the appreciation of individual items making it impossible to determine which items to hold and which to sell besides we would expect that if petitioner truly believed that his sports memorabilia activity would become profitable through the appreciation of his inventory he would have insured his collection he had no insurance expenses suggesting that he was not concerned with protecting his investment such behavior is inconsistent with investment for long-term appreciation see rodriguez v commissioner tcmemo_2013_221 at e history additionally petitioner has a history of substantial losses including the years in issue and minimal if any profits from his sports memorabilia activity see sec_1_183-2 income_tax regs petitioner testified that f rom to i showed a profit on every year in the range of dollar_figure to dollar_figure however he presented no evidence in support of that self-serving assertion petitioner did report minimal schedules c profits of dollar_figure dollar_figure and dollar_figure for and respectively but failed to show that they were generated by the sports memorabilia activity as opposed to the computer activity even if petitioner did realize an economic profit from his sports memorabilia activity the minimal amount of this profit bears little weight in establishing a primary profit_motive see id subpara an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit petitioner argues that unforeseen circumstances resulted in his continuing losses petitioner claims that the use of steroids in major league baseball greatly reduced the value of his sports memorabilia collection petitioner has not shown however that his sports memorabilia activity would have been profitable if events beyond his control had not occurred see burger v commissioner f 2d pincite n we decline to find that the losses can be attributed to the use of steroids in sports f financial status finally that a taxpayer has substantial income from sources other than the activity may indicate that the activity is not engaged in for profit see sec_1 b income_tax regs that is particularly the case where losses from the activity generate substantial tax benefits or where there are personal or recreational elements involved see id subpara during the subject years petitioner earned a steady salary from emulex on which he subsisted this salary enabled him to pursue his longtime passion of collecting sports memorabilia while the reported losses from that activity were used to reduce his taxable_income see giles v commissioner tcmemo_2005_ sec_1_183-2 and income_tax regs conclusion weighing the factors none of the factors support the existence of a profit_motive and all relevant factors weigh against the existence of a profit_motive we conclude that petitioner did not pursue his sports memorabilia activity during the years in issue with a predominant primary or principal profit objective it follows that sec_183 limits the allowable deductions to the amount of gross_income generated from that activity b whether petitioner is entitled to any of the schedule c deductions even were we to find that petitioner engaged in the sports memorabilia activity for profit for which deductions were allowable under sec_162 or sec_212 or we would still not allow petitioner's claimed costs of goods sold and deductions--either for that activity or for his computer activity--because petitioner has failed to substantiate both the fact of the expenditures themselves and with respect to his claimed business deductions that they were ordinary and necessary business_expenses see sec_162 in general sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business when called upon by the commissioner a taxpayer must substantiate his expenses see eg park v commissioner tcmemo_2012_279 at see also sec_6001 sec_1_6001-1 income_tax regs moreover certain deductions including those relating to travel meals and entertainment are subject_to heightened substantiation requirements see sec_274 in deciding whether a taxpayer has satisfied his or her burden of substantiating a deduction we are not required to accept the taxpayer's self-serving testimony 87_tc_74 in support of his claim that he has adequately substantiated all of his deductions petitioner offers us eight five-inch-thick looseleaf binders containing thousands of pages of papers petitioner has ignored our specific instructions that he substantiate the total income from both schedule c activities for each year that he show the income allocable to the computer activity that he show the income allocable to the sports memorabilia activity and that he substantiate all of his expenses relating to each one of the activities we need not and will not undertake the task of sorting through the voluminous evidence petitioner has provided in an attempt to see what is and what is not adequate substantiation of the items on petitioner's returns petitioner has failed to carry his burden of proving his claimed costs of goods sold and deductions see patterson v commissioner tcmemo_1979_362 tax ct memo lexi sec_162 at determining that the taxpayer failed to carry his burden of proving trade_or_business items in that he has chosen to rely on what may be termed the 'shoebox method' of attaching photocopies of numerous cash register tapes and of similar bits of paper to his returns without making any effort on the returns or on brief and only a slight effort in oral testimony to link any item to a deductible trade_or_business expense transaction therefore we sustain respondent's disallowance of the claimed expenses iii additions to tax sec_6651 provides for an addition_to_tax in the event a taxpayer fails to timely file a return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id sec_6651 imposes an addition_to_tax when a taxpayer fails to pay the amount of tax shown on a return by the prescribed date unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the addition equals of the tax for each month or fraction thereof during which the tax remains unpaid up to a maximum addition of under section g a substitute for return prepared pursuant to sec_6020 is treated as the taxpayer's return for purposes of sec_6651 with respect to both the sec_6651 and additions to tax respondent bears the burden of coming forth with evidence that imposition of the addition is appropriate see 116_tc_438 see also sec_7491 the parties have stipulated and we find that petitioner failed timely to file his tax returns for the years in issue they have also stipulated and we have found that petitioner had zero withheld from his emulex wages for and and that he made no estimated_tax payments towards hi sec_2002 and income_tax liabilities as determined by respondent accordingly we conclude that respondent has produced sufficient evidence to show that the sec_6651 and additions to tax are appropriate unless petitioner proves that either or both of his failure_to_file and failure to pay were due to reasonable_cause and not due to willful neglect we note in passing that while a properly made substitute for return is necessary before a sec_6651 addition_to_tax for failure to pay the tax shown on return can be imposed on a nonfiler a substitute for return is not a prerequisite to the commissioner's determining a deficiency in tax e g 847_f2d_1379 9th cir deficiency procedures set out in the internal_revenue_code do not require the commissioner to prepare a return on a taxpayer's behalf before determining and issuing a notice_of_deficiency accord watson v commissioner tcmemo_2007_146 aff'd 277_fedappx_450 5th cir a failure_to_file is due to reasonable_cause if a taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also 469_us_241 a failure_to_pay_tax will be considered to be due to reasonable_cause if the taxpayer exercised ordinary care and prudence in providing for her tax_liability but was unable to pay see sec_301_6651-1 proced admin regs willful neglect is interpreted as a conscious intentional failure or reckless indifference boyle u s pincite in part petitioner argues that he was unable to file and unable to pay his tax on account of illness a taxpayer's disability may constitute reasonable_cause for failure_to_file returns id pincite n see eg rappaport v commissioner tcmemo_2006_87 wl at at trial in response to the court's inquiry as to his defense to the additions to tax petitioner attributed his nonfiling to the fact that i had major health problems starting in november of and continued on as total disability until february of petitioner has provided limited substantiation of his medical problems he has proffered a handwritten note from a doctor stating that he had surgery on date and could not return to work until date and an email stating that petitioner was not at work from date through date those documents alone do not explain why petitioner was unable to timely file hi sec_2001 sec_2002 and tax returns because of extensions his return for tax_year was not due until date leaving him sufficient time in which to timely file that return the documents certainly do not explain why petitioner was unable to timely file hi sec_2002 and tax returns further weighing against petitioner is the fact that he is a chronic late filer see 88_tc_1175 finding history of delinquency relevant to lack of reasonable_cause for late filing and while we do not minimize the difficulties that may have arisen on account of his illness the fact remains that petitioner remained gainfully_employed earning significant income during through and apparently was able to attend to business matters and to his collectibles activity during the period petitioner also avers that he was unable to timely file his tax returns for the years in issue because a break-in at his warehouse in november of left his entire warehouse in disarray and he was therefore unable to complete an inventory check required for filing that testimony alone does not explain why petitioner was unable to timely file hi sec_2001 sec_2002 and tax returns all of which were due well after the purported break-in on the basis of the foregoing we hold that petitioner did not have reasonable_cause for his failure to timely file accordingly we sustain respondent's determination of the sec_6651 addition_to_tax for all the years in issue petitioner makes the same claim of reasonable_cause with respect to the sec_6651 addition_to_tax as he does with respect to the sec_6651 addition viz that he had major health problems and that the break-in at his warehouse prevented him from conducting an inventory check but reasonable_cause for purposes of sec_6651 depends upon whether the taxpayer notwithstanding the exercise of ordinary business care and prudence was in fact unable to pay or would suffer undue_hardship if payment were made e g bray v commissioner tcmemo_2008_113 sec_301_6651-1 proced admin regs petitioner offered no evidence showing the foregoing accordingly we sustain respondent's determination of the sec_6651 additions to tax for the years in issue decisions will be entered under rule
